UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-3983
                                      ___________

           IN RE: COMCAST CORP. SET-TOP CABLE TELEVISION BOX
                         ANTITRUST LITIGATION

                James Deanne; William Gonzales; State of West Virginia,
                                                         Appellants

                          ______________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                (D.C. No. 2-09-md-02034)
                        District Judge: Honorable Anita B. Brody
                          ______________________________

                       Submitted under Third Circuit LAR 34.1(a)
                                   August 25, 2016

              Before: FUENTES, KRAUSE, and SCIRICA, Circuit Judges

                                    _______________

                                        ORDER
                                    _______________

       This case came to be considered on the record from the United States District

Court for the Eastern District of Pennsylvania and was submitted pursuant to Third

Circuit LAR 34.1(a) on August 25, 2016.

       Because the parties do not dispute that the District Court erred in denying

certification to the proposed Settlement Class on the ground that the class was not

ascertainable, and we are in agreement, we summarily REVERSE the judgment of the
District Court entered on November 5, 2015 and REMAND for further proceedings as

appropriate in the District Court. The concern that a defendant be “able to test the

reliability of the evidence submitted to prove class membership,” Carrera v. Bayer Corp.,

727 F.3d 300, 307 (3d. Cir. 2013), is not implicated by this case, where the defendant has

agreed that the evidence regarding class membership is sufficiently reliable. Similarly,

the concern that “[t]he method of determining whether someone is in the class . . . be

administratively feasible,” id., is not implicated by this case, because the settlement

agreement removes the need for a trial. See Sullivan v. DB Investments, Inc., 667 F.3d
273, 335 (3d Cir. 2011) (Scirica, J. concurring).


                                                    By the Court,


                                                    s/ Cheryl Ann Krause
                                                    Circuit Judge


ATTEST:

s/Marcia M. Waldron
Clerk

Dated: August 31, 2016